Citation Nr: 0200560	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for the residuals of frozen right foot, currently 
rated as 10 percent disabling.

2.  Entitlement to the assignment of a higher disability 
evaluation for the residuals of frozen left foot, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board remanded this case in September 1999.  The issues 
that were then reviewed included whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for bilateral hearing loss, entitlement 
to service connection for frostbite involving the feet, and 
entitlement to an increased rating for PTSD.  A subsequent 
rating action granted service connection for bilateral 
hearing loss and bilateral frostbite.  The veteran appeals 
the separate evaluations assigned to his frostbite residuals.  
The issue regarding entitlement to an increased rating for 
PTSD will be reviewed in a separate decision.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's frostbite of the 
feet was not manifested by persistent moderate swelling, 
tenderness, redness, etc.

2.  Subsequent to January 12, 1998, the residuals of cold 
injury to the feet consist of subjective complaints of 
swelling, numbness, tingling, burning and pain with objective 
evidence of color changes, locally impaired sensation, and 
hyperhidrosis of each foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of frozen feet prior to January 12, 1998, have 
not been met.  38 U.S.C.A. 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Code 7122 (effective prior to January 
12, 1998); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

2.  The criteria for a 30 percent evaluation for residuals of 
frostbite to the left foot have been met effective January 
12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective from 
January 12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  The criteria for a 30 percent evaluation for residuals of 
frostbite to the right foot have been met effective January 
12, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.104, Diagnostic Code 7122 (effective from 
January 12, and August 13, 1998); 38 C.F.R. §§ 4.7, 4.104; 
Diagnostic Code 7122 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that symptoms of his service-connected 
frozen feet disorder warrant increased disability 
evaluations. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) provided to both the veteran and his 
representative, specifically satisfies the requirement at 
§ 5103 of the new statute and that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claims. 

Additionally the Board finds that the duties to assist 
provided under the new statute at § 5103(a) and implementing 
regulations, see 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)), have also been fulfilled and that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claims has been collected for review.  In 
addition, VA has accorded the veteran VA examination in 
relation to his claims.  Further, the veteran has provided 
testimony at videoconferences.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The percentage ratings in the Schedule For 
Rating Disabilities represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Based on the veteran's report of in-service cold injury to 
the feet, a February 2000 rating decision granted service 
connection for the residuals of frozen feet, and assigned a 
10 percent evaluation (under Diagnostic Code 7122) separately 
for each foot, effective December 1997.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

During the pendency of the veteran's appeal, VA twice 
promulgated new regulations amending the rating criteria for 
cold injury residuals, effective January 12, 1998, and August 
13, 1998.  "[W]here the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the rating criteria in effect prior to January 12, 
1998, for evaluation of residuals of frozen feet, Diagnostic 
Code 7122 provides for a 10 percent disability evaluation for 
mild residuals of bilateral frozen feet or chilblains.  The 
next higher evaluation of 30 percent requires bilateral 
persistent moderate swelling, tenderness, redness, etc.  A 50 
percent rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104 Diagnostic 
Code 7122 (effective prior to January 12, 1998).

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37778 through 37779 (July 14, 1998).  The 
additional amendment clarifies that disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  

A comprehensive review of the record demonstrates that prior 
to January 12, 1998, the veteran's service-connected cold 
injury was manifested by no more than mild symptoms and 
chilblains consistent with the 10 percent evaluation in 
effect at that time.  A private examiner reported in a 
statement dated November 1997 that the veteran had chronic 
feet pain and deformities of the great toe and second toe due 
to old chronic trauma plus cold weather and secondary 
arthritis.  While there was reported pain at the time of 
examination prior to January 12, 1998, there was no reported 
evidence of redness or swelling.  In this regard, the Board 
finds that the veteran's disability picture attributable to 
his bilateral residuals of frozen feet most nearly 
approximated those criteria for a 10 percent evaluation under 
the criteria in effect prior to January 12, 1998.  38 C.F.R. 
4.7.

However, the Board finds that the evidence supports a 30 
percent evaluation for each foot effective January 12, 1998.  
As noted, when there are cold injury residuals with pain, 
numbness, cold sensitivity, or arthralgia plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities of affected parts, a 30 percent evaluation is 
warranted.  In this regard, as shown in the December 1999 VA 
examination report, the cold injury affected his feet and 
lower leg.  There was minimal swelling, pain, increased 
feeling of cold, numbness, tingling, burning, parathesia, and 
increased sweating (hyperhidrosis).  The examiner noted that 
there was slight discoloration and commented the skin color 
was slightly paler than expected plus atrophy of the skin of 
the feet around ankle.  These symptoms comport with a 30 
percent evaluation for residuals of a cold injury for each 
foot.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, 
including the possibility of referral for the assignment of 
an extraschedular evaluation.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In regards to industrial impairment, the veteran reported 
that he is a retired.  He formerly worked as a machine 
operator.  A review of the records does not show that his 
retirement resulted from his service-connected disabilities.  
The veteran has not produced any documents from his former 
employer implicating his service-connected disabilities in 
his retirement. 

Moreover, a review of the claims file does not show that his 
service-connected disorders have resulted in hospitalization.  
Although he complains of painful feet, he is adequately 
compensated by the ratings assigned by this decision.  
Neither the veteran's statements nor the medical records 
indicate that the disabilities warrant the assignment of 
extraschedular evaluations.



ORDER

An increased rating for the residuals of frozen feet prior to 
January 12, 1998, is denied.

An increased rating of 30 percent for the residuals of frozen 
right foot is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.

An increased rating of 30 percent for the residuals of frozen 
left foot is granted, subject to the applicable laws and 
regulations governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

